UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                               No. 99-31201
                             Summary Calendar

                              AMY L. DILLARD,

                                                      Plaintiff-Appellant,

                                   versus

                       ALBERTSON’S, INC., ET AL.,

                                                     Defendants-Appellees.

            Appeal from the United States District Court
                for the Western District of Louisiana
                    Lower Court Number 98-CV-1644
                             July 7, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

            Appellant, Amy Dillard, filed a complaint against her

former employer, Albertson’s, Inc., and its insurer, alleging

wrongful termination, intentional infliction of emotional distress,

and defamation under Louisiana law.1            The case was removed to

federal court.     After denying Dillard’s procedural attempts to add

nondiverse defendants and to remand to state court, the district

court granted summary judgment in favor of Albertson’s. Finding no

error in the disposition of Dillard’s procedural motions, we

affirm.


      *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except for the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     1
            Dillard also asserted due process and equal protection claims, which
she voluntarily dismissed.
            Dillard first asserts that the court erred in requiring

her to seek leave to amend her complaint to add defendant Robert

Pierce, when, pursuant to Rule 15(a), no leave is required if the

amendment precedes the defendant’s answer on the merits.                          That

argument would be persuasive except that 28 U.S.C. § 1447(e)

specifically confers on the district court the responsibility to

scrutinize     attempted    joinder      of     non-diverse      parties   in   cases

previously     removed     to    federal       court.      The     magistrate   judge

correctly required a motion, applied the correct legal standards

and concluded that granting the motion would be improper on the

facts before him.          The district court endorsed his reasoning.

Appellant has shown no factual error or ground for abuse of

discretion in the denial of her proffered amendment.

            Likewise, the trial courts’ refusal of Dillard’s second

motion to amend and add Ms. Authur as a nondiverse defendant a year

after the litigation commenced was, not an abuse of discretion.

            Finally, the district court did not abuse its discretion

in   denying   Dillard’s        Motion   for    Extension     of    Time   to   Oppose

Defendant’s Motion for Summary Judgment.                 Rule 56 does not require

that discovery be closed before a motion for summary judgment can

be heard.      See Fed. R. Civ. P. 56.                  Moreover, Dillard’s bare

contention that she needed to take more depositions, without

detailing how such deposition testimony would raise a genuine issue

of material fact, was insufficient to satisfy Rule 56(f)’s standard

for granting a continuance.              See Fed.R.Civ.P. 56(f); see also

Washington v. Allstate Ins. Co., 901 F.2d 1281, 1285 (5th Cir.


                                           2
1990)(finding that a party seeking additional time for discovery

must specifically demonstrate how postponement of a ruling on the

summary judgment motion would enable him to rebut the movant’s

showing of an absence of material fact).

          Because   Dillard’s   procedural   motions   were   properly

denied, the district court did not err in considering and granting

summary judgment for Albertson’s.     Accordingly, the order granting

summary judgment in favor of Albertson’s is AFFIRMED.




                                  3